     Case 2:19-cv-01765-WBS-AC Document 15 Filed 07/28/20 Page 1 of 11

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    TORIANO GERMAINE SMITH,                           No. 2:19-cv-1765 AC P
12                       Plaintiff,
13           v.                                         ORDER and
14    YUBA COUNTY SHERIFF                               FINDINGS AND RECOMMENDATIONS
      DEPARTMENT, et al.,
15
                         Defendants.
16

17          I.      Introduction

18          Plaintiff is a California state prisoner who proceeds pro se and in forma pauperis with a

19   First Amended Complaint (FAC) challenging conditions of his prior confinement at the Yuba

20   County Main Jail. See ECF No. 13. The FAC was filed in response to this court’s screening

21   order, which found that plaintiff’s original complaint failed to state a cognizable claim and

22   granted plaintiff leave to file a FAC. ECF No. 10.

23          This action is referred to the undersigned United States Magistrate Judge pursuant to 28

24   U.S.C. § 636(b)(1)(B) and Local Rule 302(c). For the following reasons, the undersigned

25   recommends the dismissal of this action for failure to state a cognizable claim.

26   ////

27   ////

28   ////
                                                       1
     Case 2:19-cv-01765-WBS-AC Document 15 Filed 07/28/20 Page 2 of 11

 1          II.     Background
 2          Plaintiff seeks relief under 42 U.S.C.§ 1983. His original complaint alleged violations of
 3   his First Amendment right to freely exercise his religion. Plaintiff made the following
 4   allegations, as previously summarized by the court:
 5                  Plaintiff was booked into the Yuba County Main Jail on July 3, 2019,
                    where he was allegedly denied items required to practice his Muslim
 6                  faith. . . . He submitted a grievance form on July 15, 2019 “to be
                    given partial items . . . such as Quran & prayer rug. A Jewish Kosher
 7                  diet was given. I needed Halal diet.” “Sergeant Cordray was the
                    supervisor who[] provided partial items” on July 16, 2019. . . .
 8
                    Also on July 16, 2019, plaintiff alleges that defendant Captain A.
 9                  Garza, the Jail Commander, “denied [plaintiff] verbally the right to
                    fully exercise my right to freedom of religion by denying Juma’h
10                  (Muslim) Services along with prayer beads, prayer oil, cufi (head
                    cover) and EID (special prayer in Juma’h).” Garza allegedly told
11                  plaintiff that “such events, items and people” presented security risks
                    to the facility and he “refused to comment on paper.” Plaintiff
12                  alleges that Garza’s response “caused [him] mental & emotional
                    suffering by not being allowed to prayer & pushing me away from
13                  religion while providing other religious services. Physical suffering
                    by providing inadequate nutrition as needed. Captain A. Garza[’s]
14                  conduct was of evil intent and involved callous indifferences to my
                    rights.”
15
                     A third named defendant is the Yuba County Sheriff’s Department,
16                  also referred to as the “Yuba County Jail Facility (minus medical).”
17                  . . . The CDCR Inmate Locator website indicates that plaintiff was
                    admitted to DVI [Deuel Vocational Institution] on September 5,
18                  2019. Therefore, he was incarcerated in the Yuba County Jail for a
                    period of slightly more than two months.
19

20   ECF No. 10 at 3-4 (internal citations and fn. omitted)
21          On screening the original complaint under 28 U.S.C. § 1915A, the undersigned set forth
22   the governing standards for a First Amendment free exercise claim and found in pertinent part as
23   follows:
24                  “A person asserting a free exercise claim must show that the
                    government action in question substantially burdens the person’s
25                  practice of her religion. A substantial burden places more than an
                    inconvenience on religious exercise; it must have a tendency to
26                  coerce individuals into acting contrary to their religious beliefs or
                    exert substantial pressure on an adherent to modify his behavior and
27                  to violate his beliefs.” Jones v. Williams, 791 F.3d 1023, 1031-32
                    (9th Cir. 2015) (citations, internal quotation marks, punctuation and
28                  alterations omitted). “[G]overnment action places a substantial
                                                         2
     Case 2:19-cv-01765-WBS-AC Document 15 Filed 07/28/20 Page 3 of 11

 1              burden on an individual’s right to free exercise of religion when it
                tends to coerce the individual to forego her sincerely held religious
 2              beliefs or to engage in conduct that violates those beliefs.” Id. at 1033
                (citations omitted). “[R]equiring a believer to defile himself by doing
 3              something that is completely forbidden by his religion is different
                from (and more serious than) curtailing various ways of expressing
 4              beliefs for which alternatives are available.” Ashelman v.
                Wawrzaszek, 111 F.3d 674, 677 (9th Cir. 1997).
 5
                In the instant case, the allegations of the complaint are deficient in at
 6              least two ways: plaintiff’s substantive allegations do not satisfy the
                legal requirements for stating a First Amendment claim, and the
 7              allegations fail to adequately connect or “link” the named
                defendants.
 8
                Plaintiff seeks compensatory damages because he was personally
 9              offended by the alleged statement of defendant Garza concerning
                security risks to the jail. However, a prisoner may not obtain
10              compensatory damages based on mental or emotional injury alone,
                without a showing of physical injury. See 42 U.S.C. § 1997e(e). . . .
11
                Although plaintiff alleges that he sustained “physical suffering” due
12              to the allegedly inadequate nutrition provided by the Kosher diet,
                these alleged facts do not involve the same transaction in which
13              plaintiff alleges he was offended. See Fed. R. Civ. P. 20(a)(2)(A).
                Moreover, plaintiff does not explain how the diet was nutritionally
14              inadequate or how plaintiff was impacted by the diet. Although
                California state prisons now offer a “Religious Meat Alternate
15              Program” (offering meat that is certified Halal), see e.g. Cal. Code
                Regs. tit. 15, § 3054.3, that is not the case in many county jails, where
16              Kosher diets are often provided in lieu of Halal diets.
17              On the same day as defendant Garza’s alleged statement, defendant
                Cordray provided plaintiff with some of the religious items he
18              requested, specifically, a Quran, a prayer rug, and authorization to
                receive a Kosher diet. Plaintiff challenges Garza’s denial of the
19              additional items he requested – a Halal diet, prayer beads, prayer oil,
                a cufi, and an EID (special prayer in Juma’h). However, the
20              complaint does not allege, nor is it reasonable to infer from the
                existing allegations, that the denial of these items substantially
21              burdened plaintiff’s practice of his religion by pressuring or coercing
                him to act contrary to his religious beliefs. Jones, 791 F.3d at 1031-
22              32.
23              In addition to these substantive deficiencies, rendering plaintiff’s
                allegations against defendant Garza deficient, the complaint makes
24              no meaningful allegations against defendant Cordray. Plaintiff
                alleges only that Cordray provided him with some of the religious
25              items plaintiff requested, not that Cordray denied plaintiff any items.
                There can be no liability under Section 1983 without an affirmative
26              link or connection between a defendant’s actions and the alleged
                violation of rights. Rizzo v. Goode, 423 U.S. 362, 371 (1976) . . . .
27
                The third-named defendant in this action is sued as the “Yuba County
28              Sheriff Department Main Jail,” and the “Yuba County Jail Facility
                                                    3
     Case 2:19-cv-01765-WBS-AC Document 15 Filed 07/28/20 Page 4 of 11

 1                  (minus medical).” ECF No. 1 at 1, 2. Suits against the Yuba County
                    Jail or the Yuba County Sheriff in his official capacity are properly
 2                  construed as suits against the responsible county entity, specifically,
                    Yuba County. See Kentucky v. Graham, 473 U.S. 159, 165-66
 3                  (citing Monell v. New York City Dept. of Social Services, 436 U.S.
                    658, 690, n.55 (1978)). Local governmental entities may be liable
 4                  under Section 1983 for civil rights violations. See e.g. Karim–Panahi
                    v. Los Angeles Police Dept., 839 F.2d 621, 624 n.2. However, the
 5                  Supreme Court has limited municipal liability to the unconstitutional
                    implementation or execution of a municipal “policy statement,
 6                  ordinance, regulation, or decision officially adopted and
                    promulgated by that body’s officers.” Monell, 436 U.S. at 690 (fn.
 7                  omitted)….The instant complaint does not allege that the
                    circumstances challenged herein reflect a specific county jail policy
 8                  or procedure, or the violation of a policy or procedure. Absent such
                    allegations, Yuba County is not an appropriate defendant in this
 9                  action.
10                  In conclusion, the undersigned finds that the complaint fails to state
                    a cognizable Section 1983 claim against any of the three identified
11                  defendants. Nevertheless, plaintiff will be granted the opportunity to
                    file an amended complaint, subject to the legal considerations and
12                  requirements set forth herein.
13   ECF No. 10 at 4-7.

14          III.    Screening of Plaintiff’s First Amended Complaint

15                  A.      Legal Standards

16          The court previously informed plaintiff of the requirements for screening complaints

17   brought by prisoners seeking relief against a governmental entity or officer or employee of a

18   governmental entity. See ECF No. 10 at 2-3; 28 U.S.C. § 1915A(a). In short, the court must

19   dismiss a complaint or portion thereof if the prisoner has raised claims that are legally “frivolous

20   or malicious,” that fail to state a claim upon which relief may be granted, or that seek monetary

21   relief from a defendant who is immune from such relief. 28 U.S.C. § 1915A(b)(1), (2). A claim

22   is legally frivolous when it lacks an arguable basis either in law or in fact. Neitzke v. Williams,

23   490 U.S. 319, 325 (1989). Pro se pleadings are to be “liberally construed.” Erickson v. Pardus,

24   551 U.S. 89, 94 (2007); see also Fed. R. Civ. P. 8(e) (“Pleadings shall be so construed as to do

25   justice.”). Pro se litigants are entitled to notice of the deficiencies in their pleadings and an

26   opportunity to amend unless the deficiencies cannot be cured by amendment. Noll v. Carlson,

27   809 F.2d 1446, 1448 (9th Cir. 1987).

28   ////
                                                         4
     Case 2:19-cv-01765-WBS-AC Document 15 Filed 07/28/20 Page 5 of 11

 1                  B.      Allegations of the First Amended Complaint
 2          Plaintiff’s claims arise from his detention at the Yuba County Main Jail during the nine-
 3   week period from July 3, 2019 to September 5, 2019. In addition to reasserting his First
 4   Amendment free exercise claim, plaintiff has added claims under the Fourteenth Amendment’s
 5   Equal Protection Clause, and the Religious Land Use and Institutionalized Persons Act of 2000
 6   (RLUIPA). The factual allegations of the FAC are narrower than plaintiff’s original allegations
 7   although made against the same defendants. The FAC alleges in full:
 8                  Yuba County Sheriff Department and Personnel policy and actions
                    eliminated all alternative means to exercise my religious rights. The
 9                  actions by Yuba County Sheriff Department does not have a logical
                    connection to legitimate governmental interest to justify any reason
10                  to deny Muslim Services (Juma’h). I’ve attempted to exhaust every
                    remedy to receive religious items needed during every prayer such
11                  as prayer beads, prayer oil and Cufi. Protestant, Catholic and
                    Jehovah Witness Services are provided at this facility however
12                  Muslim are not assisted nor provided services. The Statewide
                    Religious Review Committee (SRRC) has not approved any
13                  restrictions at this federal [sic] holding facility. Allowing multiple
                    services other than Muslim Services violates the Fourteenth
14                  Amendment of Equal Protection Clause. Yuba County Sheriff
                    Department is federally funded which the Religious Land Use and
15                  Institutionalized Persons Act of 2000 (RLUIPA) is a federal law that
                    gives people in prison more religious rights than the First
16                  Amendment. Yuba County Sheriff had a substantial burden on the
                    “correct practice” of a sincerely held religious belief. This
17                  Department has not allowed reasonable opportunities for exercise of
                    religious belief Clergy and Spiritual advisors to get authorization into
18                  the Jail Facility.
19   ECF No. 13 at 3 (with minor edits).
20          Plaintiff seeks $575,000 in compensatory damages “for not being allowed to fast, pray
21   correctly or have adequate nutrition,” allegedly causing plaintiff hair loss, anxiety and depression,
22   for which he is prescribed Prozac. ECF No. 13 at 3. Plaintiff also seeks an order compelling the
23   “County Jail Commander to provide Muslim inmates with appropriate items to pray correctly
24   while housed in the County Jail [and] . . . to provide Juma’h (Muslim Services).” Id. at 4.
25                  C.      Analysis
26                          1.     Defendants
27          Plaintiff’s allegations make no charging allegations against individual defendants Garza or
28   Cordray. To state a claim under Section 1983 against an individual defendant, a complaint must
                                                        5
     Case 2:19-cv-01765-WBS-AC Document 15 Filed 07/28/20 Page 6 of 11

 1   allege facts that the defendant was personally involved in the alleged violation of plaintiff’s
 2   rights. See Johnson v. Duffy, 588 F.2d 740, 743-44 (9th Cir. 1978). “A person ‘subjects’ another
 3   to the deprivation of a constitutional right, within the meaning of section 1983, if he does an
 4   affirmative act, participates in another’s affirmative acts, or omits to perform an act which he is
 5   legally required to do that causes the deprivation of which complaint is made.” Id. at 743
 6   (citation omitted). Because plaintiff has not alleged that either individual defendant personally
 7   participated in the alleged deprivation of his rights (again failing to adequately connect or “link”
 8   these defendants with the conduct plaintiff challenges), he has again failed to state a claim against
 9   them.
10           The FAC attributes the alleged violation of plaintiff’s rights to the “policies and actions”
11   of the Yuba County Sheriff’s Department. As previously noted by this court, suits against the
12   Yuba County Jail or the Yuba County Sheriff in his official capacity are properly
13   construed as suits against Yuba County. Kentucky v. Graham, 473 U.S. at 165-66. Local
14   governmental entities may be liable under Section 1983, unshielded from Eleventh Amendment
15   immunity, for the unconstitutional implementation or execution of a municipal “policy statement,
16   ordinance, regulation, or decision officially adopted and promulgated by that body’s officers.”
17   Monell, 436 U.S. at 690 (fn. omitted). Therefore, as framed by the allegations of the FAC, only
18   Yuba County is a potential defendant in this action.
19                          2.      Relief
20           Plaintiff seeks both damages and injunctive relief. Because plaintiff is no longer
21   incarcerated in the Yuba County Jail, he may not pursue injunctive relief regarding that facility.
22   “When an inmate challenges prison conditions at a particular correctional facility, but has been
23   transferred from the facility and has no reasonable expectation of returning, his claim [for
24   injunctive relief] is moot.” Pride v. Correa, 719 F.3d 1130, 1138 (9th Cir. 2013) (citation
25   omitted). Moreover, because plaintiff is a non-attorney proceeding pro se, he may only represent
26   himself; he has no authority to represent or pursue the interests of other prisoners who may
27   remain in the Jail. McShane v. United States, 366 F.2d 286, 288 (9th Cir. 1966).
28   ////
                                                        6
     Case 2:19-cv-01765-WBS-AC Document 15 Filed 07/28/20 Page 7 of 11

 1           Accordingly, if plaintiff’s allegations support a cognizable claim against Yuba County, the
 2   only relief he may pursue is monetary damages. Local governmental entities may be liable under
 3   Section 1983 for monetary damages if the constitutional violation was a product of the entity’s
 4   policies, practices, or customs. Levine v. City of Alameda, 525 F.3d 903, 907 (9th Cir. 2008)
 5   (citing Monell, 436 U.S. at 690-91). Similarly, local governmental entities have been held liable
 6   for monetary damages under the land use provisions of RLUIPA because the Eleventh
 7   Amendment does not apply to them. Centro Familiar Cristiano Buenas Nuevas v. City of Yuma,
 8   651 F.3d 1163, 1168-69 (9th Cir. 2011). District courts within this circuit have permitted official
 9   capacity damages suits against municipal defendants on RLUIPA religious claims. See e.g.
10   Wilson v. Boldt, 2016 WL 11515764, at *2, 2016 U.S. Dist. LEXIS 196696 (C.D. Cal. Feb. 24,
11   2016) (and cases cited therein), report and recommendation adopted, 2016 WL 11515695, 2016
12   U.S. Dist. LEXIS 196697 (C.D. Cal. Apr. 4, 2016).
13                           3.      Legal Claims
14           Plaintiff alleges that during his incarceration in the Yuba County Jail he was deprived of
15   regular Muslim religious services and specific religious items “needed during every prayer such
16   as prayer beads, prayer oil and Cufi.” ECF No. 13 at 3. Plaintiff previously acknowledged that
17   he was given a Quran, a prayer rug, and a Kosher (although not Halal) diet. ECF No. 1 at 3.
18                                   a.      First Amendment Claim
19           As this court previously noted, “[a] person asserting a free exercise claim must show that
20   the government action in question substantially burdens the person’s practice of her religion.”
21   Jones, 791 F.3d at 1031. Here plaintiff was provided some but not all of the religious items he
22   requested, and had the opportunity to freely exercise his religious beliefs with the items he
23   received. Because it remains clear that plaintiff was allowed to freely exercise his religious
24   beliefs without restrictions, this court again finds that plaintiff’s allegations fail to demonstrate a
25   burden on plaintiff’s practice of his religion in violation of the First Amendment. Jones, 791 F.3d
26   at 1031-32; accord, Hartmann v. California Dep't of Corr. & Rehab., 707 F.3d 1114, 1122-23 (9th
27   Cir. 2013) and cases cited therein.
28   ////
                                                         7
     Case 2:19-cv-01765-WBS-AC Document 15 Filed 07/28/20 Page 8 of 11

 1                                  b.      Equal Protection Claim
 2          Plaintiff alleges that “[a]llowing multiple services other than Muslim Services violates the
 3   Fourteenth Amendment of Equal Protection Clause,” noting that the Jail provided regular
 4   religious services for “Protestant, Catholic and Jehovah Witness” inmates.1 ECF No. 13 at 3.
 5          The Fourteenth Amendment’s Equal Protection Clause “commands that no State shall
 6   deny to any person within its jurisdiction the equal protection of the laws, which is essentially a
 7   direction that all persons similarly situated should be treated alike. Prisoners are protected under
 8   the Equal Protection Clause . . . . To state a claim for violation of the Equal Protection Clause, a
 9   plaintiff must show that the defendant acted with an intent or purpose to discriminate against him
10   based upon his membership in a protected class. Intentional discrimination means that a
11   defendant acted at least in part because of a plaintiff’s protected status.” Serrano v. Francis, 345
12   F.3d 1071, 1081-82 (9th Cir. 2003) (citations, internal quotation marks and punctuation omitted).
13          “This does not mean, however, that all prisoners must receive identical treatment and
14   resources.” Hartmann, 707 F.3d at 1123; accord, Cruz v. Beto, 405 U.S. 319, 322 n.2 (1972) (“A
15   special chapel or place of worship need not be provided for every faith regardless of size; nor
16   must a chaplain, priest, or minister be provided without regard to the extent of the demand.”).
17   “Prisons must afford an inmate of a minority religion a reasonable opportunity of pursuing his
18   faith comparable to the opportunity afforded fellow prisoners who adhere to conventional
19   religious precepts. Prisons need not provide identical facilities or personnel to different faiths,
20   but must make good faith accommodation of the prisoners’ rights in light of practical
21   considerations. To succeed on an equal protection claim, a plaintiff in a section 1983 claim must
22   show that officials intentionally acted in a discriminatory manner.” Freeman v. Arpaio, 125 F.3d
23   732, 737 (9th Cir. 1997) (citations, internal quotation marks and noted edits omitted), abrogated
24   on other grounds by Shakur v. Schriro, 514 F.3d 878, 884-85 (9th Cir. 2008).
25          The allegations of the FAC do not establish, or reasonably support the inference, that
26   plaintiff was denied formal Muslim services or additional religious items due to an intentionally
27
     1
       It is unlikely, due to the current COVID-19 pandemic, that any formal religious services are
28   presently offered at the Jail.
                                                      8
     Case 2:19-cv-01765-WBS-AC Document 15 Filed 07/28/20 Page 9 of 11

 1   discriminatory policy or practice of Yuba County. Even plaintiff’s prior allegations against
 2   defendant Garza – that Garza acted with “evil intent” and “callous indifference” when he
 3   explained, in response to plaintiff’s requests, that the “reasons for denial were security risks to his
 4   facility by allowing such events, items and people in Yuba County Jail,” ECF No. 1 at 3 – are too
 5   general and conclusory to support a claim of intentional municipal discrimination. For these
 6   reasons, the allegations of the FAC do not state a cognizable equal protection claim.
 7                                   c.      RLUIPA Claim
 8           Section 3 of RLUIPA provides: “No government shall impose a substantial burden on the
 9   religious exercise of a person residing in or confined to an institution [including local jails] . . .
10   even if the burden results from a rule of general applicability, unless the government
11   demonstrates that imposition of the burden on that person (1) is in furtherance of a compelling
12   governmental interest; and (2) is the least restrictive means of furthering that compelling
13   governmental interest.” 42 U.S.C. § 2000cc-1(a). Thus, RLUIPA imposes on the government a
14   higher burden than the rational basis standard applied to First Amendment free exercise claims.
15   See Greene v. Solano County Jail, 513 F.3d 982, 986 (9th Cir. 2008). RLUIPA defines “religious
16   exercise” to include “any exercise of religion, whether or not compelled by, or central to, a
17   system of religious belief.” 42 U.S.C. § 2000cc-5(7)(A). The statute applies “in any case” in
18   which “the substantial burden is imposed in a program or activity that receives Federal financial
19   assistance.” 42 U.S.C. § 2000cc-1(b)(1).
20           To state a cognizable claim under RLUIPA, plaintiff must plausibly allege that the matters
21   he challenges resulted in a substantial burden on the exercise of his religious beliefs. This burden
22   has been described by the Ninth Circuit as follows:
23                   “[A] ‘substantial burden’ on ‘religious exercise’ must impose a
                     significantly great restriction or onus upon such exercise,” San Jose
24                   Christian Coll. v. City of Morgan Hill, 360 F.3d 1024, 1034 (9th Cir.
                     2004). In addition, the Supreme Court has found a substantial burden
25                   as “where the state ... denies [an important benefit] because of
                     conduct mandated by religious belief, thereby putting substantial
26                   pressure on an adherent to modify his behavior and to violate his
                     beliefs.” Thomas v. Review Bd. of the Ind. Employment Sec. Div.,
27                   450 U.S. 707, 717-18 (1981) (ruling in First Amendment context).
                     Although such “compulsion may be indirect, the infringement upon
28                   free exercise is nonetheless substantial.” Id. at 718.
                                                          9
     Case 2:19-cv-01765-WBS-AC Document 15 Filed 07/28/20 Page 10 of 11

 1   Warsoldier v. Woodford, 418 F.3d 989, 994-95 (9th Cir. 2005); see also id. at 996 (finding that
 2   prison grooming policy penalizing inmates for refusing to obtain haircuts “intentionally put[]
 3   significant pressure on inmates . . . to abandon their religious beliefs”).
 4           Despite the lower threshold for stating a cognizable RLUIPA claim, as compared to a First
 5   Amendment claim, the court again finds that plaintiff’s allegations fail to demonstrate a
 6   substantial burden on his free exercise rights. Plaintiff was provided with a copy of the Quran
 7   and a prayer rug; the unavailability of three additional items to support plaintiff’s prayers did not
 8   restrict or penalize plaintiff’s religious practices or put pressure on him to abandon his beliefs or
 9   his prayers. Nor did the unavailability of group Muslim services put any pressure on plaintiff to
10   modify or violate his beliefs or practices. The short duration of plaintiff’s incarceration in the
11   Yuba County Jail is also relevant in finding that the allegations of the FAC do not state a
12   cognizable RLUIPA claim.
13           IV.     Further Leave to Amend Would Be Futile
14           Plaintiff was previously provided notice of the deficiencies in his complaint and the
15   opportunity to cure them. See Noll, 809 F.2d at 1448. Plaintiff did so, and it is now clear that
16   further amendment would be futile. The problem is not that plaintiff’s allegations are unclear or
17   incomplete, but that what happened to him does not, as a matter of law, violate his rights under
18   the U.S. Constitution or RLIUPA. Accordingly, the undersigned concludes that this action must
19   be dismissed for failure to state a claim, pursuant to 28 U.S.C. § 1915A.
20           V.      Conclusion
21           The undersigned has screened plaintiff’s First Amended Complaint pursuant to 28 U.S.C.
22   § 1915A and found that it does not state a cognizable claim.
23           Accordingly, IT IS HEREBY ORDERED that the Clerk of Court shall randomly assign a
24   district judge to this action; and
25           Further, IT IS HEREBY RECOMMENDED that this action be dismissed for failure to
26   state a cognizable claim.
27           These findings and recommendations are submitted to the United States District Judge
28   assigned to this case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within twenty-one (21)
                                                        10
     Case 2:19-cv-01765-WBS-AC Document 15 Filed 07/28/20 Page 11 of 11

 1   days after being served with these findings and recommendations, plaintiff may file written
 2   objections with the court. Such document should be captioned “Objections to Magistrate Judge’s
 3   Findings and Recommendations.” Plaintiff is advised that failure to file objections within the
 4   specified time may waive the right to appeal the District Court’s order. Martinez v. Ylst, 951
 5   F.2d 1153 (9th Cir. 1991).
 6   DATED: July 27, 2020
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      11
